Title: From James Madison to Edmund Randolph, 17 December 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. 17th. Decr. 1782.
Since the appointment of the deputation to Rho: Island Congress have recd. a copy of the refusal of the Legislature of that State to concur in the impost, with the reasons on which the refusal is grounded. The reasons assigned are 1st. the inequality of the tax which will bear hardest on the commercial States, and peculiarly hard on Rho: Island which is the most commercial: 2dly. the inexpediency of admitting to a collection within the State of so large a tax an officer unknown to the Constitution, and unaccountable to the authority of the State. 3dly. the danger to public liberty from such an accession of weight to the foederal Government. I give this recital from memory and therefore only as the substance of the[ir] objections. They are in the hands of a Committee who will report such observations as they may deem a fit answer to them. The deputation has not yet set out, but probably will in the course of the week.
Vermont has been again on the tapis. Its only advocates were the delegates of Rho: Island who are charged with interested views in the case, and those of N. Jersey who are fettered by instructions from their Constituents. I understand that a Mr. Titchner one of the Agents formerly here is arrived from Vermont, probably in consequence of a signal given of the revolution wch. is taking place in the foederal Councils with respect to them. A little time will display his errand.
General Greene has referred to Congress a case which admonishes them of the necessity of a code for captures & recaptures on land as well as on water. A detachment of the continental forces having retaken a number of Horses which had been taken by the enemy from Citizens of S. Carolina; the Executive Authority of the State demanded a restitution, on the general principle that the original owners were entitled to all recaptured property. This demand was laid before a Council of Officers which decided against its validity. The General has submitted the case to Congress for their final judgment. It appears from a review of the proceedings of Congress, that a very defective provision only has been made for captures, and no provision at all for recaptures, on land. The opinion of the Council of war is conformable to the practice of the Army in like cases, and to the rules observed by other nations. The demand of restitution in favor of the original proprietors is warranted by the principles of equity and the Spirit of the Ordinance relating to Captures on water. All that Congress can do in the case will be to remit to the original owners the prizes which has been adjudged to the U.S. But some general provision for future cases will be necessary in which it will be not easy to define the species of property of which restitution may be claimed. To extend the rule to every species of property would open a door to innumerable disputes and abuses. I observe on this occasion what had escaped me before, that if Congress should establish a Court for Captures on land, such cases can come before it only on appeal.
(Official Cypher) Letters from Franklin and Jay dated late in September shew that a commission has been issued to Oswald to treat with commissioners of the thirteen United States by which some precedent obstacles were surmounted and that Spain meditates an immoderate defalcation of our western ter[r]itory All this intelligence however has come to us in obscure fragment[s]. I commi[t] it to you as to a member of Congress on whom secresy is enjoined and in this cypher as certainly unknown to all but official persons
The inclosed gazette will inform you of the good fortune of the Capt: Barry of the Alliance Frigate. It appears from various letters from Europe that the Jamaica fleet has suffered severely from privateers & the storm.
The Court at Trenton will finish their business this week it is said. The Pennsylvanians alledge that the cause is going hollow in their favor.
I have no letter from you by this post which I impute to your visit to Williamsbg.
